Citation Nr: 0939319	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an apportionment of the Veteran's Department 
of Veterans Affairs disability compensation in an amount 
greater than $200.00 monthly.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., Esq.

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to April 
1980.  The appellant in this case is one of the Veteran's 
former spouses and the mother of two of his children.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 special apportionment decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which awarded a special 
apportionment of the Veteran's VA disability compensation in 
the amount of $200.00 monthly to his former spouse for the 
care of their two minor children, effective July 1, 2004.  
The appellant appealed the decision, claiming that an 
increased apportionment was warranted.  

In connection with her appeal, the appellant testified at a 
local hearing at the RO in August 2005.  Additionally, she 
requested and was scheduled for a hearing before a Veterans 
Law Judge in Washington, D.C.  In May 2006, prior to the 
hearing, the appellant withdrew her hearing request and asked 
that the Board proceed with consideration of her claim, based 
on the evidence of record.  

In February 2008, the Board remanded the matter for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions, 
to the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998).  Neither the Veteran nor the appellant has argued 
otherwise.  

The Board further notes that the RO has developed this appeal 
in accordance with the due process requirements for 
simultaneously contested claims.  Again, neither the Veteran 
nor the appellant has argued otherwise.  38 U.S.C.A. § 7105A 
(West 2002); 38 C.F.R. §§ 19.100-102, 20.500-504 (2008).


FINDINGS OF FACT

1.  The Veteran is not reasonably discharging his 
responsibility for the support of his two children with the 
appellant.

2.  An apportionment of 20 percent of the Veteran's 
disability compensation benefits for each of his two children 
with the appellant (for a total of 40 percent) would provide 
more reasonable support for them and is not shown to cause 
the Veteran or any other family member undue hardship.


CONCLUSION OF LAW

An increase in the apportionment of the Veteran's disability 
compensation benefits from $200 to forty (40) percent is 
proper.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 
3.451, 3.453 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply in this 
case, given the nature of the issue on appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies only to claims for benefits filed under 
Chapter 51 of Title 38, United States Code.  See e.g. Barger 
v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. 
Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 
Vet. App. 165, 179 (2001)(en banc).  Apportionment, the 
matter at issue in this case, is governed by Chapter 53, 
United States Code, and involves a determination as to how 
existing benefits are paid.  Thus, the VCAA does not apply.  
See also Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) 
(holding that the VCAA does not apply to claims for 
restoration of competency as the applicant "is not seeking 
benefits under Chapter 51, but, rather, is seeking a decision 
regarding how his benefits will be distributed under Chapter 
55"). 

Regardless, the Board finds that the parties have been 
adequately advised of the applicable criteria in the case and 
the information and evidence required.  In addition to 
numerous communications from the RO, its February 2008 
remand, the Board discussed in detail the legal criteria at 
issue in the case, including the specific criteria for 
determining the rates of apportionment.  See e.g. 38 C.F.R. 
§§ 38 C.F.R. § 3.450, 3.451, 3.453 (2008).  

The parties have also been advised of the information and 
evidence they needed to provide in connection with this 
appeal.  In August 2004 and June 2005 letters, for example, 
the RO requested detailed financial information from the 
appellant and the Veteran.  Additionally, in its February 
2008 remand, the Board noted that despite being asked to do 
so, the Veteran had failed to respond to VA's request that he 
provide detailed information regarding his income and living 
expenses.  The Board noted that 

Given that the law allows "all or any part" of 
his VA benefits to be apportioned to the appellant 
and their children, he is advised that it would be 
in his interests to submit an accurate accounting 
of his income, assets, and expenses since July 
2004, with supporting documentation.  Without such 
information, the Board can only balance the 
appellant's considerable financial hardship in 
determining whether to apportion "all or any 
part" of his VA benefits to her and his children.  

The Board specifically asked that the Veteran provide

detailed financial status reports for the time 
period from July 2004 to the present, with 
supporting documentation.  In reporting his monthly 
income, the veteran must include income for himself 
and all members of his household from all sources 
including, but not limited to, VA disability 
compensation income, Social Security disability 
income, income from rental properties, capital 
gains income, as well income from wages and 
salaries, including commission income.  The veteran 
should be advised that providing accurate financial 
information from July 2004 to the present may 
require more than one financial status report form, 
since the income, members of his household, and 
expenses may have changed during this period.  

With respect to VA's duty to assist, the Board notes that it 
"is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In other words, if the Veteran wished 
to demonstrate hardship for purposes of protecting his 
compensation benefits from an additional apportionment on 
behalf of his children with the appellant, he could only do 
so by cooperating with VA.  As set forth below, he failed to 
do so.  Thus, the duty to assist, as it may be applied to an 
apportionment claim, was satisfied to the extent possible in 
light of the failure of the Veteran to provide all of the 
necessary information.  Thus, the Board finds that VA has 
fulfilled its duty to assist and will proceed to evaluate the 
appeal based on the evidence currently of record.


Background

The Veteran has been in receipt of VA disability compensation 
since April 22, 1980, the date following the date of his 
separation from active service.  Service connection is in 
effect for bipolar disorder (50 percent disabling); chronic 
bronchial asthma (10 percent disabling); bronchitis (zero 
percent disabling); and a left arm scar, residual of an 
excision of a nodule (zero percent disabling).  The Veteran 
has been in receipt of compensation at the rate of 60 
percent, with additional allowances for his children, since 
1986.  

The record on appeal shows that the appellant and the Veteran 
were married in October 1996 and divorced in November 1998.  
They had two daughters together.  The first was born in April 
1997 and the second was born in February 1999.  The Veteran 
has two sons from a previous marriage, born in February 1982 
and February 1990.  

In June 2004, the appellant submitted a request for an 
apportionment of the Veteran's VA disability compensation 
benefits for the care of their two children, stating that he 
had not fulfilled his court-ordered child support obligations 
and she was in need of financial resources for her children.  

In August 2004 letters, the RO asked the appellant and the 
Veteran to provide detailed financial information, including 
itemized monthly income from all sources, a list of average 
monthly expenses, and the value of all assets.  

In September 2004, the appellant indicated that her monthly 
expenses, including rent, child care, utilities, food, gas, 
and attorneys fees, totaled $3790.  Her monthly income, 
including salary and rental income, totaled $2731, for a 
monthly deficit of $1059.  The appellant also provided 
documentation of her Chapter 13 bankruptcy payment plan, as 
well documentation of the Veteran's child support arrearage.  

The Veteran did not respond.  

In a November 2004 special apportionment decision, the RO 
noted that the Veteran's current VA disability compensation 
totaled $946 monthly, for a veteran rated 60 percent with 
three children, but that he had provided no further financial 
information.  After considering the information provided by 
the appellant, the RO determined that a special apportionment 
in the amount of $200 monthly was warranted, approximately 21 
percent of the Veteran's VA benefits.

The appellant appealed the determination, arguing that an 
increased apportionment was warranted.  In June 2005, she 
provided updated financial information, stating that her 
monthly expenses, including rent, child care, utilities, 
food, gas, car payment, and incidentals, totaled $5,621.  Her 
income for the year, including salary/commission, rental 
income, and VA apportionment totaled $13,578, or $2,262 
monthly for the first 6 months of the year.  The appellant 
also provided documentation indicating that she had filed a 
Chapter 7 bankruptcy petition in August 2004, and that the 
Veteran's current child support arrearage was $9,576.91, as 
of May 31, 2005.  

The appellant thereafter provided documentation that her 
rental property had been foreclosed upon in October 2005.  
She indicated that she realized no profit in the sale.  She 
also provided documentation from her local government to the 
effect that she had been evicted from her home and had 
received assistance from local charities.  The appellant also 
provided medical records showing that her daughters had been 
diagnosed as having ADHD and required individual therapy as 
well as tutoring.  

In a February 2006 statement, the Veteran claimed that if he 
lost any more of his compensation, he would be unable to live 
and pay his own bills.  He indicated that he no longer had a 
job.  He provided a document showing that his rent was $174 
monthly.  He provided no other financial information.  In a 
March 2006 statement, he claimed that he was being evicted 
from his home, but provided no documentation in support of 
his claim.  

In April 2008, in response to the Board's request for a 
detailed accounting of his income and expenses from 2004 to 
the present, the Veteran indicated that he had been going to 
school since May 2006 and expected to graduate in 2009.  He 
indicated that, including his vocational rehabilitation, he 
received $1220 monthly from VA.  This amount does not include 
the current $200 apportionment for his two children with the 
appellant.  He did not indicate whether or not he was working 
and made no reference to any other income and assets.  The 
Veteran indicated that his monthly expenses, consisting of 
rent ($200), phone ($45), car insurance ($50), and groceries 
($200), totaled $495, for a monthly surplus of $725.  The 
Veteran also claimed that he had been making "regular" 
child support payments to the appellant since May 2006.  He 
provided copies of some receipts, although the purpose of the 
payments and the recipients are unclear.  

The Veteran also provided tax returns from the years 2004, 
2005, and 2006, showing a negative adjusted gross income, 
based on deductible business expenses.  In 2004, for example, 
his gross receipts were $45,952, apparently from numerous 
rental properties, and his claimed business deductions were 
$56,510.  The Veteran claimed, however, that he had now 
"ended up losing everything that I owned."  In support of 
his contention, he submitted a copy of an October 2005 pro se 
petition for Chapter 7 bankruptcy.  The petition appears to 
be incomplete, however, and the result of the petition is 
unclear.  The Board does note, however, that on the 
bankruptcy petition, the Veteran listed a monthly gross 
salary of $1,420, in addition to his VA compensation benefits 
of $769, for a total monthly income of $2,189.  He listed his 
monthly expenses as $2,097, a total which included $800 in 
monthly child support obligations, which it is shown that he 
did not pay.  

The appellant also provided updated financial information in 
response to the Board's remand, noting that her expenses now 
included $200 monthly for medication for one of her daughters 
as well as tutors for both of her daughters, the cost of 
which was $320 monthly.  She also provided detailed monthly 
expenses and income from May 2005 to March 2008, with 
attached documentation.  For example, from January to June 
2006, the appellant's monthly expenses were $2106, and her 
monthly income was $700.  In all cases during the reporting 
period, her monthly expenses exceeded her monthly income.  
The appellant also indicated that she had been evicted from 
two different rental properties, due to her inability to pay 
her rent.  

In April 2008 written arguments, the appellant's attorney 
noted that the Veteran remained under court order to pay 
child support to the appellant in the amount of $812 monthly.  
She noted that the Veteran had not conformed to that order.  
She noted that although he had made some payments, including 
three child support payments in 2008, such payments were in 
response to a court order to have him jailed unless he 
submitted payment.  She further noted that the payments he 
had submitted were less than half of what his monthly 
obligation was.  

The RO thereafter obtained information from the court in an 
attempt to discern whether the Veteran had made his required 
child support payments, as he claimed.  According to court 
documents, the Veteran made a few partial payments between 
November 2005 and April 2008 totaling $7,776.42, 
significantly short of his obligation.  According to a May 
2008 court order, the Veteran remained in substantial arrears 
and out of compliance with the court's ordered child payment 
of $153 per week plus $50 per week on arrears, for a total of 
$812 monthly.  

In July 2009 written arguments, the Veteran's representative 
argued that "far more is available for the children from the 
other resources available than the monies available from the 
veteran's compensation."  The Veteran's attorney 
acknowledged that the appellant had provided clear evidence 
of the two children's special needs.  However, he noted that 
"their needs are so great, that the increased apportionment 
sought by the appellant, even the maximum amount permitted by 
regulation, has no potential to materially relieve their 
needs, but may result in retroactive award sought and 
unfavorably impact on the eligibility for aid for the 
children available from other programs."  


Analysis

The appellant seeks an additional apportionment of the 
Veteran's VA disability compensation benefits on behalf of 
her two children with the Veteran.  She contends that the 
Veteran is not reasonably discharging his responsibility for 
the support of their children.  She argues that additional 
apportionment is necessary as she is experiencing financial 
hardship due to the nature of her employment and the 
financial burdens of caring for special needs children.  

The Veteran argues that the current apportionment of $200 
monthly represents a reasonable balance between the needs of 
his children in the custody of the appellant against his own 
the needs and those of his other child whom, the Veteran 
claims, has "needs similar to those of" his children with 
the appellant.  He further argues that "if I lose anymore of 
my compensation, then, I will not be able to live and pay my 
own bills."  See February 2006 letter.  Finally, he argues 
that an increased apportionment should not be granted, as it 
might jeopardize his children's eligibility for other 
unspecified benefits.  

VA regulations provide for two types of apportionments.  
Under 38 C.F.R. § 3.450 (2008), "all or any part" of a 
veteran's compensation benefits may be apportioned if the 
veteran's children are not residing with him and he is not 
reasonably discharging his responsibility for the children's 
support.  It is not necessary for the claimant to establish 
the existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

Alternatively, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned between the veteran 
and his dependents on the basis of the facts in the 
individual case as long as such apportionment would not cause 
undue hardship to other persons in interest, including the 
veteran.  38 C.F.R. § 3.451 (2008).

In this case, the record on appeal shows that the veteran's 
children with the appellant are not residing with him, nor 
has he been reasonably discharging his responsibility for 
their support.  In that regard, it is undisputed that the 
Veteran's children with the appellant are not residing with 
him.  Neither party argues otherwise.  

With respect to the question of whether the Veteran is 
reasonably discharging his responsibilities to his children 
with the appellant, the record on appeal contains an August 
2006 order from The Hamilton County Superior Court, State of 
Indiana, holding the Veteran in contempt of court for failing 
to comply with a child support order for $153 weekly, plus 
$50 weekly in payment on arrearage.  The Court determined 
that the appellant's child support arrears was $12,837.27, as 
of July 31, 2006.  According to a May 2008 Order of the 
Hamilton County Superior Court, State of Indiana, the Veteran 
remains out of compliance with the Court's child support 
order.  The Board finds that this is highly probative 
evidence that he is not discharging his duties to his 
children with the appellant.   

The Board has considered the Veteran's April 2008 letter to 
the RO in which he claimed that he had "been paying regular 
since May of 2006" and that the appellant had been receiving 
$600-$800 a month since that time.  The Board does not find 
these statements to be credible, in light of the Hamilton 
County child support payment history delineating the 
appellant's payments between November 2005 and April 2008.  

In view of the foregoing, the Board finds that the Veteran's 
children with the appellant are not residing with him, nor 
has he been reasonably discharging his responsibility for 
their support.  Thus, the appellant's entitlement to receive 
a monthly apportionment of the Veteran's VA compensation 
benefits on behalf of their minor children has been 
adequately established.  38 C.F.R. § 3.450.  In addition, the 
Board finds that she has demonstrated financial hardship.  It 
is noted that the RO has awarded the current apportionment on 
that basis, pursuant to 38 C.F.R. § 3.451 (2008).

Regardless of the type of apportionment, once it has been 
determined that an apportionment is warranted, the rate or 
amount of apportionment must be determined.  

Rates of apportionment are to be determined under the 
standards set forth in 38 C.F.R. § 3.451.  See 38 C.F.R. § 
3.453 (2008).  In making such a determination, consideration 
will be given to such factors as the amount of VA benefits 
payable, other resources and income of the veteran and the 
dependents on whose behalf apportionment is claimed; and 
special needs of the veteran, his dependents, and the 
apportionment claimants.  Ordinarily, apportionment of more 
than 50 percent of the veteran's benefits would constitute 
undue hardship on him or her, while apportionment of less 
than 20 percent of the veteran's benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451 
(2008).

In addressing these factors, the Board notes that since June 
1986, the appellant has been in receipt of VA disability 
compensation at the 60 percent rate, with additional 
allowances for his children.  More recently, he has been in 
receipt of VA vocational rehabilitation payments.  Whether 
the Veteran has other resources and income is unclear, as he 
has unfortunately failed to provide this information.  As 
discussed above, the record on appeal does show that at least 
as of 2005, the appellant owned and managed several rental 
properties.  He also worked as a real estate agent and, 
according to a copy of an incomplete bankruptcy petition he 
filed in October 2005, he earned $1,420 monthly in an 
occupation which he reported was "Direct care staff."  He 
now claims, however, that he has lost everything he owned.  
It is unclear if he is employed or earns income in addition 
to his VA compensation.  Regardless, the Board notes that 
based on the income and expense information the Veteran did 
provide in April 2008, he has a monthly surplus of $725.  

The Board has also considered the resources and income of the 
dependents on whose behalf the apportionment is claimed.  As 
discussed above, the appellant has provided substantial 
documentation of the financial needs of her children with the 
Veteran.  She has amply demonstrated that her financial 
resources are inadequate to meet the needs of her children 
with the Veteran.  Their documented special needs include 
medication, therapy, and tutoring, in light of their ADHD.  
While the Board has considered the contentions of the Veteran 
to the effect that his son has special needs as well, he has 
provided no such documentation.  The Board further observes 
that the Veteran's son was born in February 1990, making him 
19 years old at present.  

After balancing the factors discussed above, the Board finds 
that an increased apportionment in the amount of 40 percent 
(20 percent for each child with the appellant) is warranted.  
The Board finds that the appellant has adequately 
demonstrated that her resources are inadequate to meet the 
needs of her children with the Veteran, particularly in light 
of their special needs.  In contrast, based on the limited 
information he has provided, the Veteran has a monthly 
surplus.  Despite being given numerous opportunities to do 
so, he has not demonstrated that an increased apportionment 
on behalf of his two children with the appellant would result 
in financial hardship to him or his son.  The Board notes 
that the 40 percent apportionment share awarded in this 
decision, even considering that the Veteran has another 
child, is less than 50 percent of his current monthly VA 
award, below the special apportionment guideline discussed in 
38 C.F.R. § 3.451.  

In reaching this decision, the Board notes the Veteran's 
concern that an increased apportionment may prevent his 
daughters from being eligible for other unspecified benefits.  
This, in the Board's view, constitutes sheer speculation.  
Regardless, the appellant is always free to renounce any 
award of VA benefits.  The Board has also considered the 
Veteran's contentions to the effect that the needs of his 
daughters are "so great" that an increased apportionment 
"has no potential to materially relieve their needs."  The 
appellant has certainly argued otherwise.  Regardless, the 
Board notes that such a factor is not for consideration in 
determining the rate of apportionment under section 3.451.  


ORDER

An apportionment of 40 percent of the Veteran's VA disability 
compensation benefits to the appellant on behalf of their two 
children is granted, subject to the laws and regulations  
governing the payment of monetary benefits. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


